PER CURIAM.
Plaintiff-Appellant Karyn Overton appeals from the district court’s grant of summary judgment for Defendants-Appellees Alamo Rent-A-Car, LLC, and Argenbright Security Services in this action for personal injury and wrongful death arising out of the death of Officer Don Overton. Officer Overton was killed when his police vehicle was hit by a car stolen from an Alamo rental lot. Argenbright handled security at the lot. Having had the benefit of oral argument and after carefully considering the record, the parties’ briefs, and the applicable Tennessee law, we are not persuaded that the district court erred in granting summary judgment to Defendants. Because reasoning that supports judgment for Defendants has been articulated clearly by the district court, the issuance of a detailed written opinion by this Court would serve no useful purpose. Accordingly, the judgment of the district court is affirmed upon the reasoning employed by that court in its memorandum and order dated September 25, 2001.